Citation Nr: 1022420	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active military service from September 1969 
to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board previously remanded this case in 
January 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his hypertension and psychiatric 
disorders originated in service.

Turning first to hypertension, the last VA treatment record 
on file is dated in May 2006.  Although the records for 2005 
document elevated blood pressure, the clinicians did not 
diagnose hypertension, and instead suggested lifestyle 
changes and exercise.

The Veteran was afforded a VA examination in January 2010.  
At that time, the examiner reviewed the electronic version of 
the Veteran's medical records, and noted that he was not 
actually diagnosed with hypertension until August 2008 at the 
Fort Worth, Texas VA clinic.  Unfortunately, the AMC did not 
undertake to obtain what are clearly outstanding and relevant 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board accordingly must remand the case to obtain 
any outstanding VA treatment records.

As to the psychiatric disability, the Board's January 2009 
remand instructed the AMC to make an attempt to obtain 
additional information from the Veteran concerning his 
alleged service stressors.  At the time, the only information 
VA had concerning the Veteran's stressors was that he 
witnessed unspecified horrible things in service.  The AMC 
was instructed to prepare a summary of the Veteran's alleged 
stressors, whether or not the Veteran provided the referenced 
additional information, and to then forward the summary and a 
copy of the Veteran's DD Form 214 to the U.S. Army & Joint 
Services Records Research Center (JSRRC) to enable that 
organization to research the Veteran's assertions.

The record shows that the AMC thereafter, in a March 2009 
correspondence, requested that the Veteran provide additional 
information concerning his alleged stressors.  He did not 
respond.  Perplexingly, the AMC then sent a correspondence to 
the Commander of the Military Personnel Command.

In a July 2009 memorandum, the AMC explained that, in its 
opinion, there was insufficient information on file 
concerning the claimed stressors to contact the JSRRC or the 
"Marine Corps of National Archives and Records 
Administration."

The record shows that the AMC thereafter afforded the Veteran 
a psychiatric examination in January 2010, at which time he 
described his stressors as serving as a medical supplies 
specialist who saw piles of enemy corpses, and who witnessed 
two friends commit suicide.  The examiner diagnosed major 
depressive disorder and PTSD due in part to combat stressors, 
although the Board points out that the record does not yet 
establish that the Veteran was engaged in combat at any point 
in service.

The Board's remand directed the AMC/RO to contact the JSRRC 
(and not the Commander of the Military Personnel Command) 
with a summary of the Veteran's alleged stressors.  The 
remand did not request that the AMC/RO first determine 
whether sufficient information was of record.  In short, the 
AMC failed to comply with the Board's remand instructions, 
particularly given that the Veteran did provide some stressor 
information in January 2010.  Accordingly, the matter must be 
remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board will afford the Veteran one more opportunity to 
provide specific information concerning his alleged 
stressors.  The Board advises him, however, that he has a 
responsibility to cooperate with VA in providing sufficient 
information to enable the appropriate agency to research his 
alleged stressors.  See 38 C.F.R. § 3.159(c)(2)(i) (2009).

Accordingly, this case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent to 
his claims.  When the requested 
information and any necessary 
authorizations have been received, the 
AMC/RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.  In any event, the 
AMC/RO should obtain records for the 
Veteran from the Fort Worth, Texas VA 
medical facility(ies) for May 2006 to the 
present.

2.  If the AMC/RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The AMC/RO should attempt to obtain 
additional information from the Veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the AMC/RO should review the file and 
prepare a summary of the Veteran's 
alleged service stressors.  This summary 
must be prepared whether or not the 
Veteran provides an additional statement, 
as requested above, and the summary must 
include the stressors of witnessing enemy 
bodies and witnessing 2 friends commit 
suicide.  This summary and a copy of the 
Veteran's DD Form 214 and other service 
personnel records should be sent to the 
U. S. Army & Joint Services Records 
Research Center (JSRRC).  The JSRRC 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.

4.  Thereafter, and if and only if the 
AMC/RO determines that a claimed stressor 
has been corroborated, the AMC/RO should 
schedule the Veteran for a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disorders present.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  With respect to any 
psychiatric disorder other than PTSD 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

5.  Thereafter, the AMC/RO should then 
prepare a new rating decision and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted in full the AMC/RO must issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AMC/RO.  The Veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AMC/RO.  Kutscherousky v. West,  12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

